Citation Nr: 0303125	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  00-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.  

2.  Entitlement to service connection for Valium dependence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from September 1968 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Roanoke, Virginia, 
and Nashville, Tennessee, Regional Offices (ROs) of the 
Department of Veterans Affairs (VA).  

In an appellate decision entered in April 2002, the Board 
reopened the previously denied claim seeking service 
connection for a psychiatric disability and then ordered 
additional evidentiary development in order to comply with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) for this issue and for the 
secondary claim involving Valium dependence, as well.  The 
necessary additional development has now been completed and 
all required notices have been given to the appellant and his 
representative.  The case is now ready for appellate 
consideration on the merits.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  A chronic acquired psychiatric disability was not present 
in service or thereafter.  

3.  The veteran's claim for service connection for Valium 
dependence was received in December 1998; service connection 
is in effect for no disability.


CONCLUSIONS OF LAW

1.  Psychiatric disability was not incurred or aggravated in 
active service.  38 U.S.C.A. 38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

2.  Direct service connection is prohibited for Valium 
dependence, and Valium dependence is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. §§ 3.1(m&n), 3.301(a), 
3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through the statement of the case 
and supplements thereto and numerous letters, especially the 
letter dated May 23, 2001, the RO has notified the appellant 
of the evidence and information needed to substantiate his 
claims, the information he should provide to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and 
the evidence that the veteran should submit if did not desire 
the RO to obtain the evidence on his behalf.  The Board also 
undertook additional notification of the appellant in order 
to specify which evidence he must submit and which evidence 
VA would obtain for him.  See the Board's letter dated 
August 19, 2002.  Therefore, the Board is satisfied that VA 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran has been afforded appropriate VA mental 
examinations.  Extensive VA and private treatment records 
have also been associated with the record.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claims, although the appellant has several 
times indicated that missing private medical records are no 
longer available despite several attempts by him to obtain 
them.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, but no compensation shall be paid if the disability 
is the result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. §§ 3.1(m&n), 3.301(a) (2002).  In addition, 
a psychosis may be presumed to have been incurred or 
aggravated in service if it was manifested to a compensable 
(10 percent) degree within one year of the claimant's 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation providing for disability compensation benefits.  
38 C.F.R. § 3.303(c).  

Service connection can also be granted for any disability 
which is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310(a).  

Service Connection for Psychiatric Disability

The service medical records indicate that the appellant was 
seen in October 1970 for breathing difficulty which had 
started when he supposedly took "speed pills" in Korea.  
Physical examination at this time was negative, and the 
clinical impression was of a functioning disorder.  On an 
annual physical examination in March 1971, the appellant 
complained of nervousness and depression, for which he was 
reportedly taking Librium.  The psychiatric evaluation at 
that time was normal.  A normal psychiatric evaluation was 
also reported on another annual medical examination in June 
1972 and on the separation examination in January 1973.  

The appellant later submitted a copy of a dental 
questionnaire (POMA Form 575) dated in February 1973 in which 
it was reported that he was taking Valium for his nerves.  
The appellant's personnel records (DA Form 20) indicate that 
he received specialized training in drug abuse in February 
1971.  

The current record also contains extensive private and VA 
medical treatment records dating from 1981 (eight years after 
service) to 2002 documenting numerous prescriptions for 
modest amounts of Valium for chronic anxiety with panic 
attacks.  These medical records also occasionally report 
chronic Valium dependency.  Recent diagnoses (October 2002) 
by VA staff of a panic disorder with agoraphobia, rule out 
PTSD, are based solely upon a very inaccurate medical history 
provided by the appellant, including an untrue history of 
combat experiences in Korea (the appellant had peacetime 
service in Korea in 1969-70).  It is also reported in these 
same recent VA medical records that the appellant is a vague 
historian who gives a very sketch history.  It appears from 
this evidence that most of the appellant's documented use of 
Valium occurred after service and involved the use of this 
drug in amounts far in excess of his prescriptions.  

The appellant's various descriptions of his medical history, 
including the alleged onset of Valium dependence in service, 
have been neither consistent nor believable.  Several of his 
relatives and friends have described in a general way his 
postservice problems with nerves and Valium; however, their 
comments about the veteran being prescribed Valium for nerves 
during service are not based upon personal observation.  The 
appellant's wife has testified that she does not know what he 
was taking during service, except for one shot of Valium he 
reportedly got on a visit to a hospital emergency room 
(October 2001 transcript, p. 6).  

In September 2002, at the request of the Board, the appellant 
was interviewed and examined by a VA staff specialist who had 
also had the opportunity to review the extensive historical 
material in the claims file beforehand.  This medical 
specialist reported that the appellant had experienced 
problems with impulse control and an inability to meet 
situational demands for most of his adult life; and that the 
evidence of his taking Valium for nerves in service, 
including the notation on the dental chart in February 1973, 
is questionable and seems to be based solely upon his self-
reports and was not the result of independent confirmation by 
a qualified mental health professional.  This medical expert 
reported that the only Axis I diagnosis was Anxiolytic 
dependence (benzodiazepines) in partial remission, with Axis 
II (personality disorder) diagnoses of antisocial personality 
disorder (provisional) and borderline intellectual 
functioning.  

The same medical expert reviewed the entire file again in 
December 2002, including the most recent medical treatment 
records, and concluded that no change was warranted in his 
prior report.  It was again stated that a careful review of 
the evidence disclosed that the appellant had no validated 
history of an anxiety-based psychiatric condition, and that 
he showed no evidence of such a disability during the 
September 2002 VA examination.  It was noted that symptoms of 
withdrawal from Valium can often be mistaken for anxiety in 
its various forms.  With respect to the recent reports of a 
panic disorder with agoraphobia, this medical expert 
commented that the symptoms cited in support of this 
diagnosis were insufficient to change the conclusions reached 
on the September 2002 examination.  

In summary, the most recent official VA mental disability 
examiner concluded that the appellant has never had a chronic 
acquired psychiatric disability, either in service or at the 
present time; and that his current psychiatric diagnoses 
include only Valium dependence and various personality 
disorders (for which service connection is not appropriate).  
The Board finds the reports of this examiner to be, by far, 
the most comprehensive and credible medical evidence 
currently of record concerning both the identity and the 
etiology of the appellant's psychiatric problems.  
Accordingly, the reopened claim seeking service connection 
for a chronic psychiatric disability will be denied.  

Service Connection for Valium Dependence

The current evidentiary record documents very little, if any, 
use of Valium in service by the appellant.  As noted above, 
it appears that most of the appellant's documented use of 
Valium occurred after service and involved the use of this 
drug in amounts far in excess of his prescriptions.  In any 
event, as noted above, direct service connection is 
prohibited for this disorder and service connection is not 
warranted on a secondary basis since the veteran has not 
established entitlement to service connection for any 
disability. 


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  

Entitlement to service connection for Valium dependence is 
also denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

